Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or reasonably suggest the device for handling laundry of independent claim 1 comprising, inter alia, wherein a first controller receives data on a second washing course of a second washing unit from a second controller through first and second communication units when a first washing unit and the second washing unit operate simultaneously, and generates a third washing course configured to not perform a specific operation simultaneously based on a first washing course of the first washing unit and the second washing course of the second washing unit and transmits data on the third washing course to the second controller through the first and the second communication units and controls the first washing unit according to the third washing course, wherein the third washing course is a combination of the first washing course and the second washing course and is set such that the first and the second washing units respectively perform set operations, wherein the first controller generates the third washing course so that water supply, spin-dry, drying operation, and operation according to wash water heating are not simultaneously performed.
As argued in the instant Remarks and at ¶ [0083] of the original specification, “the first controller 110 generates the third washing course so that the operations according to water supply, spin-dry, drying operation, and wash water heating are not performed simultaneously in the first washing unit and the second washing unit. In addition, the first controller 110 can generate the third washing course so that the operations of drying and washing, wash water heating and washing, drying and rinsing, wash water heating and rinsing, drying and spin-dry, wash water heating and spin-dry, and spin-dry and spin-dry are not performed simultaneously in the first washing unit and the second washing unit.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711